IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1114
                              Filed April 16, 2014


PAUL HENDRICKSON,
     Petitioner-Appellant,

vs.

IHLE TRUCKING, INC. and DAKOTA TRUCK UNDERWRITERS,
      Respondents-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,

Judge.



      An employee appeals from a district court ruling upholding the Iowa

Workers’ Compensation Commissioner’s award limiting the employee’s claim to

a scheduled member loss. AFFIRMED.




      Ryan T. Beattie of Beattie Law Firm, P.C., Des Moines, for appellant.

      Michael S. Roling of Peddicord, Wharton, Spencer, Hook, Barron

& Wegman, L.L.P., West Des Moines, for appellees.




      Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                               2


DOYLE, J.

       Paul Hendrickson appeals from an adverse ruling by the district court on

his   petition     for    judicial   review   of   the   Iowa   Workers’   Compensation

Commissioner’s decision limiting Hendrickson’s workers’ compensation award to

a scheduled member loss to his right hand. We affirm.

       I. Scope of Review.

       It must first be noted that our review of final agency action is “severely

circumscribed.” Greenwood Manor v. Iowa Dep’t of Pub. Health, 641 N.W.2d

823, 839 (Iowa 2002); Sellers v. Emp’t Appeal Bd., 531 N.W.2d 645, 646 (Iowa

Ct. App. 1995). Nearly all disputes are won or lost at the agency level; the

cardinal rule of administrative law is that judgment calls are within the province of

the administrative tribunal, not the courts. See id.

       In the realm of workers’ compensation proceedings, it is the workers’

compensation commissioner, not the court, who weighs the evidence and

measures the credibility of witnesses. Cedar Rapids Cmty. Sch. Dist. v. Pease,

807 N.W.2d 839, 845 (Iowa 2011). This includes the “determination of whether

to accept or reject an expert opinion,” as well as the weight to give the expert

testimony.       Id.     “Because these determinations remain within the agency’s

exclusive domain and the “peculiar province” of the commissioner, we cannot

reassess the weight of the evidence. Id.; see also Robbennolt v. Snap-On Tools

Corp., 555 N.W.2d 229, 234 (Iowa 1996). In fact, “‘we are obliged to broadly and

liberally apply those findings to uphold rather than defeat the commissioner’s

decision.’” Pirelli-Armstrong Tire Co. v. Reynolds, 562 N.W.2d 433, 436 (Iowa

1997) (quoting Long v. Roberts Dairy Co., 528 N.W.2d 122, 123 (Iowa 1995)).
                                        3


      “We are bound by the commissioner’s factual determinations if they are

supported by substantial evidence in the record before the court when that record

is viewed as a whole.” Mike Brooks, Inc. v. House, ___ N.W.2d ___, ___, 2014

WL 890152, *4 (Iowa 2014) (citation and internal quotation marks omitted).

“Substantial evidence” is “the quantity and quality of evidence that would be

deemed sufficient by a neutral, detached, and reasonable person, to establish

the fact at issue when the consequences resulting from the establishment of that

fact are understood to be serious and of great importance.”           Iowa Code

§ 17A.19(10)(f)(1) (2007). When we conduct a substantial evidence review of an

agency decision, it is not for us to make “a determination as to whether evidence

‘trumps’ other evidence or whether one piece of evidence is ‘qualitatively weaker’

than another piece of evidence. Arndt v. City of Le Claire, 728 N.W.2d 389, 394

(Iowa 2007). “On appeal, our task ‘is not to determine whether the evidence

supports a different finding; rather, our task is to determine whether substantial

evidence . . . supports the findings actually made.’” House, ___ N.W.2d at ___,

2014 WL 890152, at *4 (quoting Pease, 807 N.W.2d at 845).

      II. Background Facts and Proceedings.

      Acknowledging the deputy commissioner “wrote an extensive and detailed

ruling that includes a thorough review of the evidence,” the district court

succinctly summarized the pertinent facts and proceedings as follows:

             In December 2007, [Hendrickson] suffered an injury in the
      course of his employment as an over the road truck driver. He was
      placing a tarp in a compartment on his vehicle when he slipped and
      fell. The compartment door fell onto his right hand, causing a
      laceration, pain, and swelling. He did not seek immediate medical
      attention because he was out of Iowa. He sought medical attention
      when he returned to Iowa during the course of which it was
                                          4


        discovered that the laceration had become infected and that his
        right middle finger was broken. The infection was treated with
        intravenous antibiotics and the fracture was repaired surgically.
               [Hendrickson] has an extensive history of illnesses and
        maladies both before and after the work injury. His medical history
        before the accident and the course of his reported symptoms,
        diagnoses and treatment after the accident are, as noted,
        chronicled thoroughly in the deputy commissioner’s written ruling.
               By the time of hearing before the deputy commissioner [in
        October 2010], [Hendrickson] claimed that the December 2007
        work injury caused permanent physical impairment to virtually every
        part of his body, depression, and seizures/tremors. Thus, the
        primary fact issue facing the deputy was what of [Hendrickson’s]
        physical and psychological symptoms, conditions, and impairments
        were caused by the December 2007 work injury. The deputy
        concluded, as a matter of fact, that the December 2007 incident
        caused only an injury to [Hendrickson’s] right hand, a scheduled
        injury under the law, and she awarded benefits accordingly.
        [Hendrickson] challenged the deputy’s conclusion by appeal to the
        commissioner, who affirmed the deputy’s ruling.

Hendrickson’s petition for judicial review followed. The only issue presented was

whether substantial evidence supported the commissioner’s conclusion regarding

the extent of Hendrickson’s conditions causally related to the December 2007

fall.

        We cannot improve upon the district court’s analysis:

                It would be a waste of time and effort for the court to engage
        in any prolonged discussion of the evidence and of the deputy’s
        fact conclusions [as adopted by the commissioner]. As noted, the
        deputy’s decision is detailed and exhaustive. She thoroughly
        explained why she reached her fact conclusions, including her
        assessment of the credibility of [Hendrickson] and of the opinions of
        numerous physicians. She accurately set forth all of the legal
        principles involved and properly placed the burden of proof on
        [Hendrickson]. By the applicable standard of review set forth
        earlier, her fact conclusions are, without question, fully supported
        by substantial evidence in the record.
                                            5


      The    district   court    affirmed   the   decision    of   the   Iowa   Workers’

Compensation Commissioner.            Hendrickson appealed, and his appeal was

transferred to this court on February 24, 2014.

      III. Discussion.

      We have carefully reviewed the record, the briefs of the parties, and the

district court’s spot-on and well-reasoned ruling.           The district court’s ruling

identifies and considers all the issues presented.             In applying the above

standard-of-review precepts, and in giving the due deference we are statutorily

obligated to afford the commissioner’s findings of fact, we approve of the reasons

and conclusions in the district court ruling.       Further discussion of the issues

would be of no value.           See Iowa Ct. R. 21.26(1)(b), (d), and (e) (2014).

Accordingly, we affirm the district court’s decision affirming the Iowa Workers’

Compensation Commissioner’s decision.

      AFFIRMED.